McMurray, Presiding Judge.
Defendant was tried at a bench trial and convicted of driving under the influence of a prescription drug to an extent that it was less safe for her to drive. This appeal followed. Held:
Defendant challenges the sufficiency of the evidence, arguing that the State failed to prove that her erratic driving, slurred speech and inability to pass field sobriety tests were associated with her *832admitted use of an “antidepressant” prescription drug.
Decided August 27, 1999
Reconsideration denied September 8, 1999
Ralph M. Hinman III, for appellant.
T. Joseph Campbell, District Attorney, Mickey R. Thacker, Assistant District Attorney, David P. Soulis, for appellee.
Although there is no proof that defendant’s use of an “antidepressant” prescription drug caused her erratic driving, it is undisputed that defendant refused the arresting officer’s request for her to submit to a state-administered chemical test of her blood to determine whether a prohibited substance was the cause of defendant’s impaired driving abilities. This evidence authorized a presumption that defendant was under the influence of a substance which impaired her driving. OCGA § 40-6-392 (d); Mendoza v. State, 196 Ga. App. 627, 629 (2) (396 SE2d 576); Brooks v. State, 187 Ga. App. 194 (1) (369 SE2d 801). And while this Court held in Brinson v. State, 232 Ga. App. 706 (503 SE2d 599), that such a presumption, alone, is insufficient to authorize a finding of guilt beyond a reasonable doubt, defendant’s refusal in the case sub judice to submit to a state-administered blood test, along with proof of defendant’s erratic driving (weaving off the road), her slurred speech, her unsteadiness on her feet and her inability to pass field sobriety tests, authorizes the trial court’s finding that defendant is guilty, beyond a reasonable doubt, of drug-influenced driving in violation of OCGA § 40-6-391 (a) (2). Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); see Albert v. State, 236 Ga. App. 146, 150 (3) (511 SE2d 244).

Judgment affirmed.


Andrews, P. J., and Ruffin, J., concur.